Citation Nr: 0336859	
Decision Date: 12/31/03    Archive Date: 01/07/04

DOCKET NO.  02-19 988A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUE

Entitlement to an increased rating for posttraumatic stress 
disorder (PTSD), currently evaluated at 50 percent.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Darryl M. Springer, Law Clerk



INTRODUCTION

The veteran had active service from August 1969 to April 
1971.

This appeal initially came before the Board of Veterans' 
Appeals (Board) from rating decisions from the Department of 
Veterans Affairs (VA) Pittsburgh, Pennsylvania Regional 
Office (RO).  Initially, a 30 percent rating was continued.  
The appellant disagreed.  Subsequently, a 50 percent rating 
was assigned the date of the reopened claim.  As this is not 
the maximum benefit sought, and as the notice of disagreement 
has not been withdrawn, the appeal for a rating in excess of 
50 percent continues.


FINDINGS OF FACT

1. All notification and development action needed to fairly 
decide the issue on appeal has been accomplished.  All 
pertinent evidence has been obtained.

2. The symptomatology of veteran's PTSD includes an increase 
in dissociative episodes relating to his Vietnam combat 
experiences, panic attacks, anxious moods, having a hard time 
following directions at work and social isolation.  The 
totality of the veteran's symptomatology does not show such 
social occupational and social impairment with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood as would be needed for a higher 
evaluation, including suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.



CONCLUSION OF LAW

The criteria for the assignment of a rating in excess of 50 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5103A (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326, and Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.130, 
Diagnostic Code 9411 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law prior to 
the claim leading to this appeal.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, VA promulgated regulations published 
at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003)).  The VCAA and 
its implementing regulations include, upon the submission of 
a substantially complete application for benefits, an 
enhanced duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim for an increased rating for PTSD has 
been accomplished.

Through the December 2002 statement of the case (SOC), the RO 
notified the veteran of the legal criteria governing the 
claim, the evidence that has been considered in connection 
with his appeal, and the bases for the denial of the claim.  
Thus, the Board finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claim, and has been afforded ample opportunity to 
submit information and evidence.  

The Board also finds that an August 2002 VCAA letter of the 
RO satisfies the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA, has also been met.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In that letter, 
the RO again notified the veteran of the information and 
evidence needed to establish the claim for increase; and 
requested that the veteran provide information, and, if 
necessary, authorization, to enable it to attempt to obtain 
any outstanding medical evidence pertinent to the claim on 
appeal.  

The Board acknowledges that in the August 2002 letter, the RO 
requested that the veteran furnish information and/or 
evidence pertinent to the claim on appeal within 30 days, 
whereas the governing statutory provides for a response 
period of one year.  See 38 U.S.C.A. § 5103.  In a recent 
decision, the United States Court of Appeals for the Federal 
Circuit invalidated the less than one year (30-day) response 
period contained in 38 C.F.R. § 3.159(b)(1), as inconsistent 
with 38 U.S.C. § 5103(b)(1).  See Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. 
Cir. 2003).

However, the Board finds no violation of the notification 
provisions of 38 U.S.C.A. § 5103(b)(1) that would affect the 
outcome of the decision in this case.  As the record clearly 
reflects, the veteran has undergone a VA examination and VA 
treatment records have been received and considered.  As this 
evidence provides a sufficient basis upon which to evaluate 
the claim, VA's duty to assist has been met.  See 38 U.S.C.A. 
§ 5103A.  Significantly, since the RO's August 2002 letter, 
more than a year has passed without the submission or 
identification of any pertinent medical evidence not of 
record, and there has otherwise been no indication 
whatsoever, from either the veteran or his representative, 
that there is any outstanding pertinent evidence to obtain.  

Under these circumstances, the Board finds that there is no 
prejudice in going forward with a decision in the appeal, as 
any failure on VA's part in its duty to notify the veteran is 
harmless.  

B. Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of 
disability evaluations is the ability of the body as a whole, 
or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life 
including employment. 38 C.F.R. § 4.10.  VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
These regulations include, but are not limited to, 38 C.F.R. 
§§ 4.1 and 4.2.

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, it is the present level of 
disability, which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).

The veteran is service connected for PTSD, with an evaluation 
of 50 percent assigned, under Diagnostic Code (DC) 9411 of 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4.  
This Diagnostic Code provides:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name.................................100

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective 
relationships..................................................70

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.....................................50

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events).............30

38 C.F.R. § 4.130, Diagnostic Code 9411 (2003).

The evidence shows that VA treatment records from August 2001 
to July 2002 reported that the veteran was being treated for 
PTSD.  A September 2001 treatment record reported that the 
veteran's mood was dysphoric and sad, his speech was 
relevant, coherent, and quiet, affect was restricted, his 
thoughts were organized and goal-directed, he did not appear 
to have problems with memory or concentration, he denied 
suicide and homicide ideation, his judgment was fair and 
insight appeared somewhat limited.  The report also indicated 
that the veteran endorsed numerous PTSD symptoms, most 
notably; sleep disturbance, social isolation, and intrusive 
thoughts of combat.  The diagnosis was chronic, moderate PTSD 
with a GAF score of 48.  A later September 2001 treatment 
record reported that the veteran's diagnosis was major 
depressive episode PTSD and his GAF score was 50.  An October 
2001 treatment record assessed the veteran with chronic 
severe PTSD.  A December 2001 treatment report showed that 
the veteran's GAF score was 55.  It was generally indicated 
that he worked as a coal miner and had experienced no 
particular problems at work due to his PTSD.

On VA psychiatric examination of September 2002 the veteran 
reported that he still had flashbacks of combat.  He reported 
that he had a lot of panic attacks, that he sometimes smelled 
things like gunpowder and got shaky and nervous about three 
to four times a week, that he had a hard time following 
directions at work and understanding what he had to do.  He 
also reported that outside of work, he was reckless, he 
stayed at home and he did not socialize, he had some suicidal 
thoughts that he did not have before, and that he was feeling 
more depressed.  The findings were that the veteran was alert 
and well oriented in all spheres, his mood appeared to be 
somewhat anxious and at times agitated with somewhat labile 
effect, he appeared to be nervous, fidgety and restless, he 
appeared to be somewhat hyperalert and both unvigilant with 
clear evidence of autonomic arousal, his speech was somewhat 
guarded and under productive, but generally relevant and 
coherent, he could sleep between six and six and a half hours 
per night with medication, he had Vietnam-related nightmares 
approximately three times a week, his appetite was poor, he 
admitted to occasional suicidal thoughts and occasional 
homicidal thoughts, he denied hallucination, his insight 
appeared to be fair and his judgment did not appear to be 
impaired.  The diagnosis was chronic, severe PTSD and the 
veteran had a GAF of 45.  The examiner reported that the 
veteran's condition was somewhat worse in terms of ongoing 
severity of symptomatology and an increase in dissociative 
episodes and panic attacks associated with PTSD, despite the 
use of substantial medication.  The examiner also reported 
that the veteran's distress was probably somewhat heightened 
by his pending job loss, but he was able to remain employed 
despite significant social problems and altercations and that 
the was capable of managing his funds to his own best 
interest.

In this case, the record does not support the veteran's claim 
for a rating in excess of 50 percent for his service 
connected PTSD, as there is no evidence of such occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

VA examination and treatment records show that the 
symptomatologies of the veteran's PTSD problems are related 
to an increase in dissociative episodes relating to his 
Vietnam combat experiences, panic attacks, anxious moods, 
having a hard time following directions at work and social 
isolation.  On VA examination of September 2002, the veteran 
was alert and well oriented in all spheres, his mood appeared 
to be somewhat anxious and at times agitated with somewhat 
labile effect, he appeared to be nervous, fidgety and 
restless, he appeared to be somewhat hyperalert and both 
unvigilant with clear evidence of autonomic arousal, his 
speech was somewhat guarded and under productive, but 
generally relevant and coherent, he could sleep between six 
and six and a half hours per night with medication, he had 
Vietnam-related nightmares approximately three times a week, 
his appetite was poor, he admitted to occasional suicidal 
thoughts and occasional homicidal thoughts, he denied 
hallucination, his insight appeared to be fair and his 
judgment did not appear to be impaired.  

The veteran's GAF was 45.  The criteria to determine the 
correct score of a Global Assessment of Functioning (GAF) on 
this scale are found in the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS and a score between 41 and 50 contemplates serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  While the Board notes that 
the veteran's GAF score shows that he has serious 
symptomatology related to his service connected PTSD and the 
VA examiner has reported that the veteran shows slightly more 
impairment in the area of overall symptomatology and social 
isolation, he is alert and well oriented in all spheres, his 
speech was generally relevant and coherent, his insight 
appeared to be fair, his judgment was not impaired and he 
remained employable and capable of managing his own funds; as 
such, the preponderance of the evidence clearly establishes 
that the totality of the symptomatology does not meet the 
criteria for an increased rating.  It is noted that during 
the time of this appeal he has apparently remained employed.  
The record fails to show that there has been any significant 
impairment in his ability to continue employment secondary to 
psychiatric pathology.  As such, there is no indication for a 
higher rating.

Upon consideration of the veteran's symptomatology, it is the 
conclusion of the Board that the veteran more nearly 
approximates the findings for the 50 percent rather than a 
higher rating.  As such, the higher rating is not assigned.  
The evidence is not so evenly balanced as to give rise to a 
reasonable doubt.  38 C.F.R. § 3.102.

ORDER

Entitlement to a rating in excess of 50 percent for 
posttraumatic stress disorder (PTSD) is denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



